Third District Court of Appeal
                               State of Florida

                         Opinion filed April 28, 2021.
       Not final until disposition of timely filed motion for rehearing.
                             ________________

                              No. 3D21-626
                        Lower Tribunal No. 19-4354
                           ________________


                   Walter Alexandre Houck Cruz,
                                  Appellant,

                                     vs.

                       Richard A. Neely, et al.,
                                 Appellees.


      An Appeal from the Circuit Court for Miami-Dade County, Milton
Hirsch, Judge.

     Walter Alexandre Houck Cruz, in proper person.

      Chepenik Trushin LLP, and Daniel F. Bachman and Danielle Birman,
for appellees.


Before SCALES, MILLER and LOBREE, JJ.

                   ON MOTION TO DISMISS APPEAL

     PER CURIAM.
      In this probate appeal, appellant Walter Alexandre Houck Cruz seeks

review of the trial court’s February 17, 2021 Distribution Order.1 Appellees

Richard A. Neely and Carolyn S. Neely, as personal representatives of the

estate of Daniel Alen Neely, argue in their motion to dismiss that appellant

does not have standing in this Court to seek review of the Distribution Order.

We agree and dismiss the appeal.

      For appellant to have standing in this Court to seek review of the

Distribution Order, he must be an “interested person” as defined by chapter

731 of the Florida Statutes, Florida’s Probate Code. Section 731.201(23) of

the Florida Statutes (2021) defines an “interested person” as “any person

who may reasonably be expected to be affected by the outcome of the

particular proceeding involved.” See also Fla. R. App. P. 9.170(b) (“[A]ppeals

of orders rendered in probate . . . cases shall be limited to orders that finally

determine a right or obligation of an interested person as defined in the

Florida Probate Code.”).




1
 The February 17, 2021 order is titled: “Corrected* Order Vacating April 30,
2020 Order on Amended Motion to Stay or Vacate Court Orders; Reentering
March 2, 2020 Order Authorizing Distribution and Plan of Distribution Nunc
Pro Tunc as of March 2, 2020; and Authorizing Distribution of Decedent’s
E*Trade Investment Account.”


                                       2
      Appellant’s claim that he is an “interested person” in this probate

proceeding is based exclusively on a purported 2017 will. This 2017 will,

however, was determined to be a forgery and was invalidated by the lower

court’s January 15, 2021 final judgment. This January 15, 2021 final

judgment was not appealed, and therefore, appellant no longer has an

interest in, and will not be affected by the outcome of, any proceeding in this

probate action. Because appellant is not an “interested person,” we grant

appellee’s motion and dismiss appellant’s appeal for lack of standing.

      Appeal dismissed.




                                      3